DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 recites the limitation " temperaturer angesf rom."  Correction of the typographical errors is requested, i.e.  “temperature ranges from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "magnesium slag comprising magnesium, a magnesium compound, and an aluminum compound or at least one chloride." This limitation is unclear because it is unclear what the composition of magnesium slag is.  Under the current claim language, magnesium slag may be considered either 1) “magnesium, a magnesium compound, and an aluminum compound” or “at least one chloride” or 2) “magnesium, a magnesium compound” and also “aluminum compound or at least one chloride”.  Claims 2-13 are also rejected by virtue of the claim dependency.
Claims 5 and 6 recites the limitation "the concentration of the arsenic ions contained in the metallurgical waste acid." This limitation is unclear because it is unclear if this is the concentration of arsenic ions prior to the providing step or after the mixing step.
Claims 8 and 9 recites the limitation "concentration of the copper ions contained in the metallurgical waste acid." This limitation is unclear because it is unclear if this is the concentration of copper ions prior to the providing step or after the mixing step.
Claim 11 recites the limitation " the pH value ranges from 6 to 8." This limitation is unclear because it is unclear if the pH value range is in reference to the pH of the metallurgical waste acid prior to mixing with magnesium slag or if it is the pH after sulfuric acid is added to the mixed reactant.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103553197A (hereinafter CN ‘197) in view of CN 105695733 (hereinafter CN '733) and further in view of Schouwenaars, Rafael, et al. “Removal of arsenic III and V from laboratory solutions and contaminated groundwater by metallurgical slag through anion-induced precipitation.” (hereinafter Schouwenaars).
Regarding claim 1, CN ‘197 discloses a method for processing a metallurgical waste acid (“The invention belongs to wastewater purification technology, in particular to a method for removing arsenic and antimony in industrial wastewater by utilizing smelting slag.”  See paragraph [0002].), comprising steps of:
providing a metallurgical waste acid (industrial wastewater. See paragraphs [0002], [0005], [0011] and [0015]);
providing magnesium slag comprising magnesium, a magnesium compound, and an aluminum compound or at least one chloride (“The smelting slag added in the step (2) is the slag produced in the pyrometallurgical process, including any one of quenched water quenched slag, natural cooling slag, thermal insulation cooling slag or cooling slag to produce tailing slag after slag selection, Main components: FeO or Fe 2 O 3 , CaO, SiO 2 , Al 2 O 3 and MgO, etc. The slag has complex structure and stable chemical properties.”  See paragraphs [0008], [0017], [0025] and [0031].  The slag of CN ‘197 necessarily comprises magnesium, magnesium compound, and an aluminum compound.);
mixing the metallurgical waste acid and the magnesium slag in a reaction kettle into a mixed reactant (CN ‘197 discloses adding the smelting slag to the industrial wastewater to undergo a chemical reaction.  See CN ‘197, paragraphs [0011]-[0012].  The mixing of the industrial wastewater with the smelting slag would necessarily happen in a container, which would read on a reaction kettle.),
to carry out a reaction at a reaction temperature (CN ‘197 does disclose a reaction temperature of 40-100oC.  See paragraph [0012].),
wherein the magnesium slag is used for adsorbing and precipitating the arsenic ions in the metallurgical waste acid (CN ‘197 discloses a “method for removing arsenic and antimony in industrial wastewater by utilizing smelting slag.” See paragraph [0002].  The “arsenic and antimony are removed in the form of precipitates such as FeAsO 3 , FeAsO 4 , AlAsO 3 , AlAsO 4 , Ca 3 (AsO 3 ) 2 , and Ca 3 (AsO 4 ) 2.”  See paragraph [0005].  “Filter the solution to obtain the filtrate and filter residue.”  See CN ‘197, paragraph [0014]. CN ‘197 discloses that a filter residue is formed by mixing the smelting slag and industrial wastewater.);
adding sulfuric acid into the reaction kettle to control the mixed reactant within a pH range (CN ‘197 discloses the addition of sulfuric acid to adjust the acidity and control pH.  See CN ‘197, paragraph [0030].  The Examiner notes that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, CN ‘197 adds sulfuric acid to the industrial wastewater and then adds smelting slag to the mixture (See paragraphs [0011], [0012] and [0016].), CN ‘197 nonetheless renders obvious the claimed adding sulfuric acid limitation to control pH, which occurs after the mixing step in the claim.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)), and
to form a mixed product comprising a post-reaction precipitate and a postreaction waste liquid (CN ‘197 discloses that the industrial wastewater and the smelting slag are added together and undergo a chemical reaction.  CN ‘197 discloses that the mixed product achieves a filtrate and filter residue. See paragraph [0014].); and
filtering the mixed product and removing the post-reaction precipitate (CN ‘197 discloses filter the solution to obtain the filtrate and filter reside.  See paragraph [0014].  CN ‘197 discloses that the “The filter residue has a good crystal structure, is easy to clarify, filter and separate, and is convenient to operate in actual production” and “The filter residue contains arsenate and antimonate composed of iron, calcium, magnesium, aluminum, pentavalent arsenic, pentavalent antimony, and has stable chemical properties, very low toxicity, and is easy to popularize and use.”  See paragraphs [0023] and [0024].  See also paragraphs [0034], [0035], [0038] and [0039].).
CN ‘197 teaches the industrial wastewater (See paragraphs [0002], [0005], [0011] and [0015]), but does not explicitly disclose providing a metallurgical waste acid comprising arsenic ions, copper ions, and sulfuric acid.
CN ‘733 teaches a hydrometallurgical zinc smelting process.  See CN ‘733, paragraph [0002].  CN ‘733 discloses a solution, the solution before copper and arsenic removal, which comprises arsenic ions, copper ions and sulfuric acid.  See paragraph [0066].  
CN ‘733 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. metallurgy and arsenic remediation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the solution before copper and arsenic removal, which comprises arsenic ions, copper ions and sulfuric acid, of CN ‘733 as the industrial waste water of CN ‘197 because the objective of the method of CN ‘197 is to remove arsenic from industrial wastewater and the solution before copper and arsenic removal of CN ‘733 contains arsenic.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
CN ‘197 and/or CN ‘733  does not explicitly disclose a weight ratio ranging from 5: 1 to 15: 1. Nevertheless, this feature is prima facie obvious since it would be obvious to a skilled artisan to discover the optimum or workable ranges by routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Modified CN ‘197 does not explicitly disclose “continuously stirring the mixed reactant for a stirring period.”  
Schouwenaars discloses using metallurgical slag for the removal of arsenic from contaminated ground water.  See Schouwenaars, Abstract and Introduction. Schouwenaars discloses that the contaminated ground water is mixed with metallurgical slag and the suspension is stirred using an oscillatory shaker at 250 rpm (Barnstead/Lab-line) at a constant temperature of 25oC for 1 to 120 minutes and then filtered.  See Schouwenaars, page 25036, Batch kinetics experiments. 
Schouwenaars is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. metallurgy and arsenic remediation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the stirring procedure of Schouwenaars in the process of modified CN ‘197 in order to achieve the desired chemical reaction of CN ‘197.  Schouwenaars discloses that stirring using the oscillatory shaker for a stirring period of 1 minute to 120 minutes achieves a filtrate and filter residue, as achieved in CN ‘197.  Additionally, applying a known technique, such as continuously stirring for a stirring period, to a known method, i.e. the method of CN ‘197, ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 4, modified CN ‘197 discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the arsenic ions are trivalent arsenic ions (See CN ‘733, “[t]he solution before copper and arsenic removal contains….0.3g/L-0.8 g/L As3+….  the concentration of trivalent arsenic ion is 0.1g/L-0.5g/L.” See paragraph [0066].). 
Regarding claim 5, modified CN ‘197  discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the concentration of the arsenic ions contained in the metallurgical waste acid is higher than or equal to 0.5 mg/L (See CN ‘733, “[t]he solution before copper and arsenic removal contains….0.3g/L-0.8 g/L As3+….  the concentration of trivalent arsenic ion is 0.1g/L-0.5g/L.” See paragraph [0066].  That is, 0.1 g/L (100 mg/L) to 0.8 g/L (800 mg/L) is higher than 0.5 mg/L.).  
Regarding claim 6, modified CN ‘197 discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the concentration of the arsenic ions contained in the metallurgical waste acid ranges from 0.5 to 60 mg/L (It is unclear if the claimed concentration of arsenic ions is in reference to the concentration at the time of the providing step or after the mixing step of the claimed method.  CN ‘733 discloses the concentration of arsenic ions prior to the method of hydrometallurgical zinc smelting process (“[t]he solution before copper and arsenic removal contains….0.3g/L-0.8 g/L As3+…. the concentration of trivalent arsenic ion is 0.1g/L-0.5g/L. ” See paragraph [0066].).  Under the method of CN ‘733, the concentration of arsenic ions in the solution (i.e. “the solution before copper and arsenic removal”) after the method of CN ‘733 removes arsenic is less than 10 mg/L, which overlaps with the claimed range.  See paragraph [0067].  Under the interpretation that the concentration of the arsenic ions limitation is in reference to the concentration of the arsenic ions after the mixing step, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of modified CN ‘197 to reduce the concentration of the arsenic ions to less than 10 mg/L as taught by CN ‘733, as this is a known and suitable level for removal, as established by CN ‘733.  That is, under the Examiner’s interpretation that the concentration of arsenic ions is in reference to the concentration of arsenic ions after the mixing step limitation, then modified CN ‘197 renders obvious this limitation.  Once the solution of CN ‘733 is mixed with the smelting slag of CN ‘197, according to the method steps of CN ‘197, then the solution would necessarily reduce the concentration of arsenic ions in the solution of CN ‘733.  A skilled artisan would have been motivated to reduce the concentration of arsenic ions to less than 10 mg/L because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.).
Regarding claim 7, modified CN ‘197 discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the pH value of the metallurgical waste acid is less than 0 (While CN ‘733 does not explicitly disclose the pH of the solution before removing copper and arsenic,  CN ‘733 does disclose that the concentration of sulfuric acid in the solution before copper and arsenic is 15g/L-50g/L and the remaining components are  50g/L-150g/L Zn2+, 0.5g/L-2.0g/L Cu2+, 15g/L-60g/L Fe2+ and 0.3g/L-0.8g/L As3+. See paragraph [0066].  The Examiner holds that the solution before removing copper and arsenic of CN ‘733 would have a low pH in view of the large quantity of sulfuric acid present in the solution.  Further, it would have been prima facie obvious to optimize the pH of the solution of modified Cn ‘197 before removing copper and arsenic. Generally, differences in pH will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pH is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).). 
Regarding claim 8, modified CN ‘197 discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the concentration of the copper ions contained in the metallurgical waste acid is higher than or equal to 0 .2 mg/L (See CN ‘733, “[t]he solution before copper and arsenic removal contains….0.5g/L-2.0g/L Cu2+….  the concentration of copper ions is 0.5g/L-2.0g/L.” See paragraph [0066].  That is, 0.5 g/L (500 mg/L) to 2.0g/L (2,000 mg/L) is higher than 0.2 mg/L.).  
Regarding claim 9, modified CN ‘197 discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the concentration of the copper ions contained in the metallurgical waste acid ranges from 0.2 to 2 mg/L (It is unclear if the claimed concentration of copper ions is in reference to the concentration at the time of the providing step or after the mixing step of the claimed method.  CN ‘733 discloses the concentration of copper ions prior to the method of hydrometallurical zinc smelting process (“[t]he solution before copper and arsenic removal contains….0.5g/L-2.0g/L Cu2+….  the concentration of copper ions is 0.5g/L-2.0g/L.” See paragraph [0066].).  Under the method of CN ‘733, the concentration of copper ions in the solution (i.e. “the solution before copper and arsenic removal”) after the method of CN ‘733 removes copper is less than 5 mg/L, which overlaps with the claimed range.  See paragraph [0067].  Under the interpretation that the concentration of the arsenic ions limitation is in reference to the concentration of the arsenic ions after the mixing step, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of modified CN ‘197 to reduce the concentration of the copper ions to less than 5 mg/L as taught by CN ‘733, as this is a known and suitable level for removal, as established by CN ‘733.  That is, under the Examiner’s interpretation that the concentration of copper ions is in reference to the concentration of copper ions after the mixing step limitation, then modified CN ‘197 renders obvious this limitation.  Once the solution of CN ‘733 is mixed with the smelting slag of CN ‘197, according to the method steps of CN ‘197, then the solution would necessarily reduce the concentration of copper ions in the solution of CN ‘733.  A skilled artisan would have been motivated to reduce the concentration of copper ions to less than 5 mg/L because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.).
Regarding claim 11, modified CN ‘197 discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the pH value ranges from 6 to 8 (CN ‘197 disclose that acid is added to the industrial waste water.  See paragraph [0011].  Further, according to the method of CN ‘197, after adding the smelting slag to the industrial wastewater, the pH is controlled to a pH of 6~9 by a neutralizing agent.  See paragraphs [0012]-[0014].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.).  
Regarding claim 12, modified CN ‘197 discloses the invention as discussed above in claim 1. Further, modified CN ‘197 discloses the stirring period is longer than or equal to 40 minutes (Schouwenaars discloses a stirring period of 1 to 120 minutes, as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I) 
Regarding claim 13, modified CN ‘197 discloses the invention as discussed above in claim 1. Modified CN ‘197 discloses a reaction temperature of 40 100oC.  See CN ‘197, paragraph [0012]. Therefore, modified CN ‘197 does not explicitly discloses the reaction temperaturer angesf rom 25 to 35°C. (Understood as “the reaction temperature ranges from 25 to 35°C.”)    
Schouwenaars discloses using metallurgical slag for the removal of arsenic from contaminated ground water.  See Schouwenaars, Abstract and Introduction. Schouwenaars discloses that the contaminated ground water is mixed with metallurgical slag and the suspension is stirred using an oscillatory shaker at 250 rpm (Barnstead/Lab-line) at a constant temperature of 25oC for 1 to 120 minutes and then filtered.  See Schouwenaars, page 25036, Batch kinetics experiments. 
Schouwenaars is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. metallurgy and arsenic remediation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the reaction of modified CN ‘197 at a reaction temperature of 25oC, as disclosed in Schouwenaars, because Schouwenaars establishes that removal of arsenic is achieved at the lower temperature, i.e. 25oC, and thus a temperature of 25oC is a known and suitable temperature for performing the method of removing arsenic. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B .). Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)  
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103553197A (hereinafter CN ‘197) in view of CN 105695733 (hereinafter CN '733) and further in view of Schouwenaars, Rafael, et al. “Removal of arsenic III and V from laboratory solutions and contaminated groundwater by metallurgical slag through anion-induced precipitation.” (hereinafter Schouwenaars), as applied to claim 1 above, and further in view of CN 110028039 (hereinafter CN '039).
Regarding claim 2, modified CN ‘197 discloses the invention as discussed above in claim 1. 
Modified CN ‘197 does not discloses the atomic percentage of magnesium in the magnesium slag is higher than 14 atomic%.  
CN ‘039 discloses the treatment of industrial waste acid by using magnesium and aluminum slag.  See CN ‘039, paragraph [0002].  CN ‘039 discloses mixed inorganic waste acid with waste magnesium slag.  See paragraph [0012] and Figure 2b.  “Figure 2b shows the SEM and EDS detection and analysis results of mixed acid and magnesium alloy slag reactant residue 2.”  See paragraph [0022].  According to Figure 2b, the weight % of magnesium in the magnesium slag is 21.96%. 
CN ‘039 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. metallurgy and arsenic remediation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the waste magnesium slag, comprising 21.96% weight of magnesium, of CN ‘039 as the smelting slag of CN ‘197 because CN ‘197 disclose that the smelting slag may be “Fe, Ca, Al, Mg and other elements in the slag.”  See CN ‘197, paragraph [0008].  Thus, CN ‘197 discloses that magnesium slag, as disclosed in CN ‘039, may be used in the method of CN ‘197.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 3, modified CN ‘197 discloses the invention as discussed above in claim 1. Modified CN ‘197 does not explicitly discloses the atomic percentage of magnesium in the magnesium slag ranges from 14 to 91 atomic%.
CN ‘039 discloses the treatment of industrial waste acid by using magnesium and aluminum slag.  See CN ‘039, paragraph [0002].  CN ‘039 discloses mixed inorganic waste acid with waste magnesium slag.  See paragraph [0012] and Figure 2b.  “Figure 2b shows the SEM and EDS detection and analysis results of mixed acid and magnesium alloy slag reactant residue 2.”  See paragraph [0022].  According to Figure 2b, the weight % of magnesium in the magnesium slag is 21.96%. 
CN ‘039 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. metallurgy and arsenic remediation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the waste magnesium slag, comprising 21.96% weight of magnesium, of CN ‘039 as the smelting slag of CN ‘197 because CN ‘197 disclose that the smelting slag may be “Fe, Ca, Al, Mg and other elements in the slag.”  See CN ‘197, paragraph [0008].  Thus, CN ‘197 discloses that magnesium slag, as disclosed in CN ‘039, may be used in the method of CN ‘197.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103553197A (hereinafter CN ‘197) in view of CN 105695733 (hereinafter CN '733) and further in view of Schouwenaars, Rafael, et al. “Removal of arsenic III and V from laboratory solutions and contaminated groundwater by metallurgical slag through anion-induced precipitation.” (hereinafter Schouwenaars), as applied to claim 1 above, and alternatively further in view of CN 106591889 (hereinafter CN '889).
Regarding claim 10, modified CN ‘197 discloses the invention as discussed above in claim 1. Modified CN ‘197 does not explicitly discloses the at least one chloride is magnesium chloride, sodium chloride, calcium chloride or a combination thereof. However, the Examiner notes that the limitations of claim 10 are not required by the claims, as claim 10 is directly related to an alternative and optional feature of claim 1.  As modified CN ‘197 discloses the magnesium slag limitation, the “at least one chloride is magnesium chloride, sodium chloride, calcium chloride or a combination thereof” becomes alternative and optional, and thus the features of claim 10 are not required by the claims, and therefore modified CN ‘197 reads on the claim. 
Alternatively, CN ‘889 renders obvious a magnesium slag comprising magnesium, a magnesium compound, an aluminum compound and at least one chloride, which may be a magnesium chloride, sodium chloride, calcium chloride or a combination thereof.  See CN ‘889, paragraphs [0002], [0012], [0018], [0020], [0022], [0024] and [0027].  CN ‘889 discloses a method of preparing a magnesium-aluminum alloy.  See CN ‘889, paragraph [0002], [0018] and [0027].  The method includes a magnesium salt, such as magnesium chloride, and an alkali metal molten salt, such as lithium chloride and/or sodium chloride.”  See paragraphs [0020] and [0022].  CN ‘889 discloses that “by weight percentage, the electrolyte includes 8-15% of magnesium chloride, 50-70% of lithium chloride and 20-40% of sodium chloride.”  See paragraph [0024].  
CN ‘889 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. metallurgy and magnesium-aluminum alloy preparation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the magnesium-aluminum alloy of CN ‘889 as the smelting slag of CN ‘197 because CN ‘197 disclose that the smelting slag may be “Fe, Ca, Al, Mg and other elements in the slag.”  See CN ‘197, paragraph [0008].  Thus, CN ‘197 discloses that magnesium-aluminum alloy, as disclosed in CN ‘889, may be used in the method of CN ‘197.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl C. Baumann can be reached on (571)270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 4146                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4146